                 Case 15-14012                 Doc 393               Filed 10/04/19 Entered 10/04/19 13:21:24             Desc Main
                                                                      Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Dermot T. Kirwan
                           First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS

 Case number            15-14012-MSH
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Adilson Cordeiro                                    Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        41-43 Lyman Street, Waltham,                      Reaffirmation Agreement.
    property              MA                                               Retain the property and [explain]:
    securing debt:        Two-family property


    Creditor's         BSI Financial                                       Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        41-43 Lyman Street, Waltham,                      Reaffirmation Agreement.
    property              MA                                               Retain the property and [explain]:
    securing debt:        Two-family property


    Creditor's         Citizens Bank                                       Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        41-43 Lyman Street, Waltham,                       Reaffirmation Agreement.
                          MA


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 15-14012                    Doc 393               Filed 10/04/19 Entered 10/04/19 13:21:24                          Desc Main
                                                                      Document     Page 2 of 3

 Debtor 1      Dermot T. Kirwan                                                                       Case number (if known)    15-14012-MSH

    property            Two-family property                                Retain the property and [explain]:
    securing debt:



    Creditor's     Deivson Cordeiro                                        Surrender the property.                                 No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                    Yes
    Description of      41-43 Lyman Street, Waltham,                        Reaffirmation Agreement.
    property            MA                                                 Retain the property and [explain]:
    securing debt:      Two-family property


    Creditor's     Douglas Cordeiro                                        Surrender the property.                                 No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                    Yes
    Description of      41-43 Lyman Street, Waltham,                        Reaffirmation Agreement.
    property            MA                                                 Retain the property and [explain]:
    securing debt:      Two-family property


    Creditor's     Edilson Pinto                                           Surrender the property.                                 No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                    Yes
    Description of      41-43 Lyman Street, Waltham,                        Reaffirmation Agreement.
    property            MA                                                 Retain the property and [explain]:
    securing debt:      Two-family property


    Creditor's     Edson Borges, Jr.                                       Surrender the property.                                 No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                    Yes
    Description of      41-43 Lyman Street, Waltham,                        Reaffirmation Agreement.
    property            MA                                                 Retain the property and [explain]:
    securing debt:      Two-family property


    Creditor's     Ford Motor Credit Corp                                  Surrender the property.                                 No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                    Yes
    Description of      2016 Ford Explorer - Guarantor                       Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:                                                         Continue Paying

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 15-14012                    Doc 393               Filed 10/04/19 Entered 10/04/19 13:21:24                         Desc Main
                                                                      Document     Page 3 of 3

 Debtor 1      Dermot T. Kirwan                                                                      Case number (if known)   15-14012-MSH

 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Dermot T. Kirwan                                                         X
       Dermot T. Kirwan                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        October 4, 2019                                                  Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
